

117 HRES 592 IH: Honoring the Buffalo Soldiers who were dishonorably discharged and ultimately had their honorable service restored following events which occurred in 1906 in Brownsville, Texas.
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 592IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mr. Vela submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring the Buffalo Soldiers who were dishonorably discharged and ultimately had their honorable service restored following events which occurred in 1906 in Brownsville, Texas.Whereas, on July 28, 1866, Congress established six all-Black regiments, known as the Buffalo Soldiers, to help rebuild the country after the Civil War and to patrol the remote western frontier during the Indian Wars and remained active until the Army was desegregated in 1951;Whereas the Buffalo Soldiers received their name because of the buffalo’s fierce bravery and fighting spirit;Whereas the Buffalo Soldiers fought alongside White regiments in many conflicts and were instrumental in the exploration and settlement of western lands;Whereas Buffalo Soldiers were assigned to Fort Brown near the United States-Mexico border in 1906;Whereas following the death of a White bartender, 167 men serving in the all-Black 25th Infantry Regiment of the Army were dishonorably discharged by President Theodore Roosevelt after being accused of shooting up the city of Brownsville, Texas, and the killing of a White man;Whereas these Buffalo Soldiers were not given a chance to defend themselves in legal proceedings and there was no evidence of these soldiers committing any crimes;Whereas the dishonorable discharge of the Buffalo Soldiers led to the loss of their pensions and inability to serve in Federal civil service jobs;Whereas the members of the 25th Infantry Regiment were accused of this shooting following growing tension between the White residents of Brownsville and the Black soldiers, making this accusation racially charged;Whereas, in 1972, the Army conducted a new investigation and withdrew the order of 1906, exonerating the Buffalo Soldiers and restoring their records to show that each left military service with an honorable discharge; andWhereas only one out of 167 Buffalo Soldiers falsely accused was alive by the time the original 1906 order was reversed, and no action was taken to provide compensation to their descendants: Now, therefore, be itThat the House of Representatives—(1)honors the Buffalo Soldiers who were dishonorably discharged and ultimately had their honorable service restored following events which occurred in 1906 in Brownsville, Texas;(2)recognizes the dedication and courage of the Buffalo Soldiers serving in South Texas, across the country, and around the world; and(3)encourages all States to include in their educational curricula the history and contributions of the Buffalo Soldiers.